DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 5,234,529 in view Brcka et al., US 2007/0131544 or Drewery et al., US 2012/0273130 or Lai et al., EP 0801413 or Dempo et al., JP 2011-96690 and George et al., US 7,232,767.
Johnson shows the invention substantially as claimed including a plasma processing apparatus, comprising: a plasma chamber; a dielectric wall 18 forming at least a portion of the plasma chamber; an inductive coupling element 14/14a located proximate the dielectric wall, the inductive coupling element configured to generate a plasma in the plasma chamber when energized with radio frequency (RF) energy; and an electrostatic shield 16/16a located between the inductive coupling element and the dielectric wall, the electrostatic shield comprising a plurality of slots 30; see, for example, figs. 1 and 7-8, and their descriptions.
Johnson does not expressly disclose wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an oblique line of sight angle from the inductive coupling element to the dielectric wall.  Brcka et al. discloses a plasma processing apparatus comprising a shield 30 comprising a plurality of slots 31, each slot of the plurality of slots is angled relative to a direction perpendicular to a dielectric wall to produce an oblique line of sight angle from the inductive coupling element to the dielectric wall (see, for example, figs. 1-2B, 4A-4B, and their descriptions).  Also, Drewery et al. discloses a plasma processing apparatus comprising a shield 108 comprising a plurality of slots, each slot of the plurality of slots 
Regarding the limitation of each slot of the plurality of slots has at least one edge proximate the dielectric wall that is rounded with radius of curvature between 1 mm to 20 mm, George et al. discloses a plasma processing apparatus comprising a shield 
With respect to claims 11-12, it should be noted that the slots of the shield of the apparatus of Johnson modified by Brcka et al. or Drewery et al. or Lai et al. or Dempo et al. would be angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall and angled in a clockwise direction to create a clockwise pattern between the electrostatic shield and the dielectric wall (see, for example, paragraph 0025 and figs. 2A-2B of Brcka et al., fig. 11C of Drewery et al., figs. 2A and 2E of Lai et al., and fig. 17 of Dempo et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



May 22, 2021